DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 7/10/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-20 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor for measuring concentration of the alkyl phenol as seen in claim 7 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the concentration of alkyl phenol in the inlet area of the ventilation system” as seen in in line 1-2 of claim 6 is not found in the specification.  Closest description is the inlet 9 into the electrochemical cell however there are multiple potential inlets in a ventilation system.  Is this limitation intended to mean the inlet into the cell?  Into a sensor as seen in claim 7?  Into the patient?  Further, the specification does not describe any concentration in any inlet area of the ventilation system nor does it describe the claimed range of 1-100 ppb.  Paragraph 25 of the instant specification describes retention of a concentration range of 40-90 ppb without any specific location mentioned.
Paragraph 24 of the specification uses reference character 11 to mark both an absorbent and an adsorbent.  As there is only this single mention of an adsorbent, this is assumed to be a typographical error where the reference character 11 is intended to be only an absorbent.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 3: change “which” to “wherein”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oxidation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “oxidation” to overcome this rejection.
Claim 2 recites the limitation "the exhaled breath" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an exhaled breath” to overcome this rejection.
Claim 2 recites the limitation "the breathing person" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a breathing person” to overcome this rejection.

Claim 6 recites the limitation "the concentration" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggest changing to “a concentration” to overcome this rejection.
Claim 6 recites the limitation "the inlet area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inlet area” to overcome this rejection.
Claim 6 recites the limitation “wherein the concentration of alkyl phenol in the inlet area of the ventilation system” in in line 1-2.  It is unclear what is meant by this limitation.  Closest description is the inlet 9 into the electrochemical cell however there are multiple potential inlets in a ventilation system.  Is this limitation intended to mean the inlet into the cell?  Into a sensor as seen in claim 7?  Into the patient?  Further, the specification does not describe any concentration in any inlet area of the ventilation system nor does it describe the claimed range of 1-100 ppb.  Paragraph 25 of the instant specification describes retention of a concentration range of 40-90 ppb without any specific location mentioned.  Based on instant specification paragraph 6-7, Examiner is interpreting the claim to mean that there is a sensor capable of measuring concentration in the ppb range, specifically between 1 and 100 ppb.
The language of Claim 11 is unclear as to the position of the open-pore hydrophobic membrane.  Examiner is interpreting this claim in light of the specification (paragraph 23) and the Figures (Figure 1) which describe the membrane 4 as between the working electrode 1 and the breathing gas 6.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811) in view of Li (US 2012/0277613).
In regards to claim 1, Kiesele discloses a ventilation system comprising: a breathing gas flow arrangement (breathing gas line 1) through which a breathing gas containing an alkyl phenol flows (detection of propofol in exhaled gases, paragraph 23; instant specification paragraph 11 and claim 5); and an electrochemical cell with electrodes (paragraph 11) as a filter for the alkyl phenol, wherein an electrical potential is applied to the electrodes for the oxidation of the alkyl phenol (paragraph 33).
While Kiesele does not explicitly teach filtering or oxidation of the alkyl phenol, it is known that electrochemical detection of propofol is achieved by oxidation of the phenol structure (Li: paragraph 23 line 18-21).  Further, the instant specification states that oxidizing the alkyl phenol removes it from the gas stream (paragraph 11).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of Kiesele to be used as a filter by oxidizing the alkyl phenol in the breathing gas stream to remove it from said stream as Li teaches that this is a byproduct of exposing the alkyl phenol to the electrochemical cell.
In regards to claim 4, Kiesele in view of Li teaches the device of claim 1 and Kiesele further discloses wherein the alkyl phenol has 1 to 3 alkyl substituents and the alkyl substituents 
In regards to claim 5, Kiesele in view of Li teaches the device of claim 4 and Kiesele further discloses wherein the alkyl phenol comprises propofol (paragraph 11 and paragraph 23 line 4-5).
In regards to claim 6, Kiesele in view of Li teaches the device of claim 1 and the combination further teaches wherein the concentration of alkyl phenol in the inlet area of the ventilation system for breathing gas is 1 ppb to 100 ppb (Li: paragraph 26 line 20-21).
In regards to claim 7, Kiesele in view of Li teaches the device of claim 1 and Kiesele further discloses a sensor for determining a concentration of the alkyl phenol (propofol sensor 5 measures concentration of propofol, paragraph 23).
In regards to claim 8, Kiesele in view of Li teaches the device of claim 1 and Kiesele further discloses wherein the electrochemical cell has an electrical power connection for applying an electrical potential to the electrodes to form a switchable filter, which can be switched electrically on and off (paragraph 33).
In regards to claim 12, Kiesele in view of Li teaches the device of claim 1 and Kiesele further teaches wherein the filter has an absorbent for the alkyl phenol made of activated carbon (paragraph 32, Examiner is interpreting “the filter” as a multistage filter system which comprises both the absorbent and the electrochemical cell).
In regards to claim 13, Kiesele discloses an electrochemical cell method comprising: providing an electrochemical cell with electrodes (paragraph 11) to form a filter for the alkyl phenol; and applying an electrical potential to the electrodes for the oxidation of the alkyl phenol (paragraph 33).
While Kiesele does not explicitly teach filtering or oxidation of the alkyl phenol, it is known that electrochemical detection of propofol is achieved by oxidation of the phenol structure (Li: paragraph 23 line 18-21).  Further, the instant specification states that oxidizing the alkyl 
In regards to claim 14, Kiesele in view of Li teaches the method of claim 13 and Kiesele further discloses further comprising connecting the electrochemical cell to a ventilation system comprising a breathing gas flow (breathing gas line 1) arrangement through which a breathing gas containing an alkyl phenol flows (detection of propofol in exhaled gases, paragraph 23).
In regards to claim 17, Kiesele in view of Li teaches the method of claim 14 and Kiesele further discloses wherein the alkyl phenol comprises propofol (paragraph 11 and 23).
In regards to claim 18, Kiesele in view of Li teaches the method of claim 14 and Kiesele further discloses a sensor for determining a concentration of the alkyl phenol (propofol sensor 5 measures concentration of propofol, paragraph 23).
In regards to claim 19, Kiesele n view of Li teaches the method of claim 13 and Kiesele further discloses wherein the electrochemical cell has an electrical power connection for applying an electrical potential to the electrodes to form a switchable filter, which can be switched electrically on and off (paragraph 33).
Claim 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811) in view of Li (US 2012/0277613) as applied to claim 1 and 13 above and in further view of Parthasarathy (US 2016/0213879).
In regards to claim 2, Kiesele in view of Li teaches the device of claim 1.
Kiesele does not disclose wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber.
2 removal system 110, paragraph 84 line 18) and the exhaled breathing gas is returned again to the breathing person after a processing step (paragraph 83 line 17-20), wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber (paragraph 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber as taught by Parthasarthy as a closed circuit breathing system would prevent loss of treatment gasses (Parthasarthy: paragraph 9 line 6-9) and the carbon dioxide absorber would prevent a dangerous buildup of carbon dioxide in the system (Parthasarthy: paragraph 118 line 5-7).
In regards to claim 3, Kiesele in view of Li and Parthasarathy teaches the device of claim 2 and the combination further teaches wherein the carbon dioxide absorber contains calcium hydroxide (Parthasarathy: paragraph 50).
In regards to claim 15, Kiesele in view of Li teaches the method of claim 14.
Kiesele does not disclose wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber.
However, Parthasarathy teaches wherein the breathing gas flow arrangement comprises a rebreathing circuit system (closed circuit breathing circuit, paragraph 28) with a carbon dioxide absorber (CO2 removal system 110, paragraph 84 line 18) and the exhaled breathing gas is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele wherein the breathing gas flow arrangement comprises a rebreathing circuit system with a carbon dioxide absorber and the exhaled breathing gas is returned again to the breathing person after a processing step, wherein the processing step comprises the depletion of carbon dioxide at the carbon dioxide absorber as taught by Parthasarthy as a closed circuit breathing system would prevent loss of treatment gasses (Parthasarthy: paragraph 9 line 6-9) and the carbon dioxide absorber would prevent a dangerous buildup of carbon dioxide in the system (Parthasarthy: paragraph 118 line 5-7).
In regards to claim 16, Kiesele in view of Li and Parthasarathy teacehs the method of claim 15 and the combination further teaches wherein the carbon dioxide absorber contains calcium hydroxide (Parthasarathy: paragraph 50).
Claim 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesele (US 2005/0022811), hereafter referred to as Kiesele-811, in view of Li (US 2012/0277613) as applied to claim 1 and 13 above and in further view of Kiesele (US 6607642), hereafter referred to as Kiesele-642, as evidenced by Ng (US 2018/0114649).
In regards to claim 9, Kiesele-811 in view of Li teaches the device of claim 1 and Kiesele-811 further discloses wherein the electrochemical cell comprises: a working electrode (measuring electrode, paragraph 33 line 3), wherein breathing gas sweeps over the working electrode (paragraph 33 line 3-4).
Kiesele-811 does not disclose a second-order conductor, a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or 
However, Li teaches an electrochemical cell operating at a working potential 0.51V (paragraph 56).
While the teaching of Li is not within the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a working potential of 100 m – 500 mV as taught by Li as it is known that a lower working potential may decrease the background signal (Li: paragraph 23 line 23-24).
Further, Kiesele-642 teaches a second-order conductor (electrolyte 7, column 3 line 9; Ng: an “electrolyte” is an electric conductor that transports electric current via the motion of ions, paragraph 38); and a counterelectrode (counterelectrode 3, column 3 line 4-5), the working electrode (measuring electrode 2) being connected via the second-order conductor to the counterelectrode (Fig 1); a reference electrode (reference electrode 4, column 3 line 5-6), whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode (column 3 line 24 and 24-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode as taught by 
In regards to claim 10, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 9 and Kiesele-811 further discloses wherein the electrodes each comprise one or more precious metals, carbon and graphene (paragraph 26).
In regards to claim 11, Kiesele-811 in view of Li and Kiesele-642 as evidenced by Ng teaches the device of claim 9 and Kiesele-642 further discloses wherein the working electrode is arranged on an open-pore hydrophobic membrane (paragraph 26 line 1-2).
Kiesele-811 does not disclose that the membrane forms a surface that is in contact with the breathing gas.
However, Kiesele-642 teaches the membrane (membrane 9, column 19) forms a surface that is in contact with gas (column 3 line 17-19, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 such that the membrane forms a surface that is in contact with the breathing gas as taught by Kiesele-642 as this is a known construction of electrochemical cell (Kiesele-811: paragraph states electrodes may be as described in DE 19939011, the German publication of Kiesele-642).
  In regards to claim 20, Kiesele-811 in view of Li teaches the device of claim 13 and Kiesele-811 further discloses wherein the electrochemical cell comprises: a working electrode (measuring electrode, paragraph 33 line 3), wherein breathing gas sweeps over the working electrode (paragraph 33 line 3-4).
Kiesele-811 does not disclose a second-order conductor, a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or 
However, Li teaches an electrochemical cell operating at a working potential 0.51V (paragraph 56).
While the teaching of Li is not within the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I).  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a working potential of 100 m – 500 mV as taught by Li as it is known that a lower working potential may decrease the background signal (Li: paragraph 23 line 23-24).
Further, Kiesele-642 teaches a second-order conductor (electrolyte 7, column 3 line 9; Ng: an “electrolyte” is an electric conductor that transports electric current via the motion of ions, paragraph 38); and a counterelectrode (counterelectrode 3, column 3 line 4-5), the working electrode (measuring electrode 2) being connected via the second-order conductor to the counterelectrode (Fig 1); a reference electrode (reference electrode 4, column 3 line 5-6), whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode (column 3 line 24 and 24-26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kiesele-811 to have a counterelectrode, the working electrode being connected to via the second-order counductor to the counterelectrode, a reference electrode whereby the working electrode is maintained by the reference electrode or by a potentiostat connected to the reference electrode as taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785